Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
On December 21, 2020, Applicant amended claims 1-11.
From the office action mailed September 29, 2020, the 112 rejections and the 102 and 103 rejections beginning with Arnold are overcome by amendment.  The 102 and 103 rejections beginning with Shen are maintained and elaborated to address the new recitations.
New in this office action are 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US 6342667 B1), hereinafter Shen.
Regarding claim 1, Shen teaches a micro thermopile (title).
Shen (figure 4) teaches a floating membrane (24) resting on a substrate (22), which is a frame.  Shen teaches that the membrane's (24) center is divided into plural central parts.
Shen (figure 3) teaches that the membrane (24) bears thermopiles (25), which are thermoelectric (TE) tracks.  In order for Shen's thermopiles (25) to function as such, 
Claim 1 line 4 recites that the membrane is deformable.  Every solid material is subject to some degree of thermal expansion, which is a type of deformation.
Shen (figure 3) teaches a black body (23), which is a heat source, at the center of the membrane (24).
Regarding claim 6, Shen (figure 3) teaches that the membrane (24) comprises an etching window (26) of a cross-shaped slot configuration (column 2 lines 18-21).  Shen's slots are the claimed slits extending between the thermopiles (25), or tracks, from a central point of the membrane (24).
Regarding claim 7, Shen (figure 4) teaches that the membrane (24) comprises a central hole.

Claim Rejections - 35 USC § 103
Claims 2-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as applied to claim 1 above and further in view of Arnold et al. (US 20110155202 A1), hereinafter Arnold.
Regarding claim 2, Shen (figure 3) is silent about the material of the membrane (24).
However, Arnold teaches relates to a TE power generator (title).  Arnold (figure 2A) teaches a polyimide membrane (103) supporting patterned TE films (105 and 106) (paragraph 0030 bottom).  The selection of a known material based on its suitability for 
Therefore, it would have been obvious to one of ordinary skill in the art to select polyimide to make Shen's membrane and reasonably expect to support the TE materials.
Regarding claim 3, Arnold teaches a TE power generator (title) which Arnold teaches exposing to hot gas (paragraph 0054 top).  In order for Arnold's TE power generator to stand up to its intended use, Arnold's polyimide membrane must be thermostable to some extent.
Regarding claim 4, Shen (figure 3) does not teach a surface treatment applied to the membrane (24).
However, Arnold teaches relates to a TE power generator (title).  Arnold (figures 4F and 4G) teaches using protective layer (409), which a surface treatment applied on the on the polyimide ring (405), or membrane, to provide electrical isolation (paragraph 0048).
Therefore, in order to provide electrical isolation, it would have been obvious to one of ordinary skill in the art to apply a protective layer to Shen's (figure 3) membrane (24), thereby providing the claimed surface treatment.
Regarding claim 8, Shen (figure 3) does not teach the claimed relative widths of the thermopiles (25), or TE tracks, and Shen is silent about the widths of the spaces between them.

Arnold teaches relates to a TE power generator (title).  Arnold (figure 2A) teaches a polyimide membrane (103) supporting patterned TE films (105 and 106) (paragraph 0030 bottom).  Arnold (figure 2A) teaches that the TE legs (105 and 106), or tracks, are wider toward the membrane's outer edge than toward its center.  Arnold teaches spacing between the TE legs (105 and 106, or tracks; the spacings are radially extending strips.  Arnold teaches that spacings that are 10 μm, 13 μm, or 18 μm wide (page 5 Table 1), all within the claimed range.
While the MPEP establishes that relative dimensions would have been obvious to modify, Arnold's teachings show that the claimed dimensions were known in the TE art when the instant application was filed.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Shen to meet the spatial criteria defined by claim 8.
Regarding claim 9, Shen (figure 3) does not teach that the membrane's (24) central parts are coated with a thermally conductive layer.
However, However, Arnold teaches relates to a TE power generator (title).  Arnold (figure 2A) teaches a polyimide membrane (103) supporting patterned TE films (105 and 106) (paragraph 0030 bottom).  Arnold (figure 8A) teaches metal films extending throughout membrane (803), including its peripheral and central regions.  
Therefore, in order to monitor the hot and cold sides of Shen's module, it would have been obvious to one of ordinary skill in the art to provide metal films on the central parts of Shen's (figure 3) membrane (3), thereby providing a thermally conductive layer capable of making at least indirect thermal and mechanical contact with central heat source.
Regarding claim 10, Shen (figure 3) does not teach thermopiles (25), or TE tracks, are made of doped semiconductors.
However, Arnold teaches relates to a TE power generator (title).  Arnold (figure 2A) teaches a membrane (103) supporting patterned TE films (105 and 106) (paragraph 0030 bottom).  Arnold teaches that the TE legs (105 and 106), or tracks, are composed of semiconductors of n- and p-type doping (paragraph 0031 top).
The selection of a known material based on its suitability for its intended use is prima facie obvious (MPEP 2144.07).  In this case, Arnold's teaching shows that n- and p-type doped semiconductor materials known in the TE art as a suitable material for making TE tracks.
Therefore, it would have been obvious to one of ordinary skill in the art to select n- and p-type doped semiconductors to make Shen's TE tracks and reasonably expect them to separate charges.
Regarding claim 11, Shen does not an array of generators.
However, Arnold teaches relates to a TE power generator (title).  Arnold (figure 2B) teaches an array of chip modules (100), or generators, electrically connected in 
Therefore, in order to produce the desired voltage and/or current for an intended application, it would have been obvious to one of ordinary skill in the art to provide plural modules like Shen's a series or parallel connected array.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as applied to claim 1 above.
Regarding claim 5, Shen does not teach a thickness within the claimed range.
However, for any solid-state layer, its thickness is a result-effective parameter because a thinner layer is lighter and requires less material to form, while a thicker layer is more mechanically robust.
Therefore, in order to balance the effects of weight, material consumption, and mechanical strength, it would have been obvious to one of ordinary skill in the art to optimize the thickness of Shen's floating membrane and, in the course of routine experimentation, arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.

Applicant argues that Shen's (figure 3) floating membrane (24) is not deformable in a central region because (a) that would cause the microconnection structures (28) to 
The examiner respectfully disagrees.
First, Applicant appears to be using the word "flexible" with the claimed "deformable."  Deformation does not necessarily require flexing.  For example, deformation may be compression, stretching, or twisting, and deformation may be elastic or permanent.  As explained in the rejection above, every solid material is subject to some degree of thermal expansion, which is a type of deformation.  That means that Shen's membrane can expand, ever so slightly, when heated, and breaking the module apart.

    PNG
    media_image1.png
    491
    526
    media_image1.png
    Greyscale
Second, even though flexing is not claimed, flexing can occur on a small scale in a small space—for instance in the spaces between the rigid structures of Shen's module.  The examiner has indicated spaces in the central regions of Shen's (figure 3) membrane (24) where flexing is possible: 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Magali P Slawski/Primary Examiner, Art Unit 1721